I
1   STATE OF TEXAS
                                              NO. 28,989

                                                   §    IN THE DISTRICT COURT
                                                                                 FILED IN


I
                                                   §                      6th COURT OF APPEALS
    vs.                                            §    196TH JUDICIAL DISTRICT
                                                                            TEXARKANA, TEXAS
                                                   §                      7/28/2015 10:48:59 AM



I
    CARL TON DANIE:L JONES                         §    HUNT COUNTY, TEXAS DEBBIE AUTREY
                                                                                   Clerk

                                        NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:



I          Now comes CARLTON DANIEL JONES, Defendant in the above styled and                     num~red


    cause, and gives this written notice of appeal to the Court of Appeals of the State of Texas from
                                                                                                       !




    the judgment of conviction and sentence herein rendered against CARLTON DANIEL JONES.

                                                Respectfully submitted,




                                                By ..:::::,_......::::::::.:~=::::::::::::..____ _ _ _ ___;__
                                                    Russell P. Brooks
                                                     State Bar No. 03074200
                                                    Attorney for CARLTON DANIEL JONES                      1
                                                                                                                   I
                                                                                                                   I
                                    CERTIFICATE OF SERVICE                                                         (
           This is to certify that on July 16,2015, a true and correct copy of the above and foregotng
                                                                                                               !




    delivery.

                                                                                                                   i
                                                                                                                   I
                                                                                                                   t
                                                                                                                   I
                                                                                                                   J
                                                                                                                   1
                                                                                    ~~~'" L
                                                                    ./~/~
STATE OF TEXAS
                                            NO. 28,989
                                                § IN THE DISTRICT couaW~ I
                                                                          'q
                                                                      ~6'